 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10

11   TIMOTHY M. BRENNER, JR.,          )   Case No. 2:18-CV-02610 JAM-DB
                                       )
12                      Plaintiff,     )
                                       )
13        v.                           )
                                       )
14   LISA R. YBARRA, et al.,           )
                                       )   RELATED CASE ORDER
15                      Defendants.    )
                                       )
16   TIMOTHY M. BRENNER, JR.,          )
                                       )
17                      Plaintiff,     )
                                       )   Case No. 2:19-CV-02361 MCE-DB
18        v.                           )
                                       )
19   MICHAEL BOLT,                     )
                                       )
20                      Defendant.     )
21        Examination of the above-entitled actions reveals that these

22   actions are related within the meaning of Local Rule 123 (E.D. Cal.

23   2005).    Accordingly, the assignment of the matters to the same

24   judge and magistrate judge is likely to affect a substantial

25   savings of judicial effort and is also likely to be convenient for

26   the parties.

27        The parties should be aware that relating the cases under

28   Local Rule 123 merely has the result that these actions are


                                       1
 1   assigned to the same judge and magistrate judge; no consolidation

 2   of the actions is effected.   Under the regular practice of this

 3   court, related cases are generally assigned to the judge and

 4   magistrate judge to whom the first filed action was assigned.

 5        IT IS THEREFORE ORDERED that the action denominated

 6   2:19-CV-02361 MCE-DB be reassigned to Judge John A. Mendez and

 7   Magistrate Judge Deborah Barnes for all further proceedings, and

 8   any dates currently set in the reassigned case only are hereby

 9   VACATED.   Henceforth, the caption on documents filed in the

10   reassigned case shall be shown as 2:19-CV-02361 JAM-DB.

11        IT IS FURTHER ORDERED that the Clerk of the Court make

12   appropriate adjustment in the assignment of civil cases to

13   compensate for this reassignment.

14        IT IS SO ORDERED.

15   Dated:   December 11, 2019

16                                  /s/ John A. Mendez_______
                                    JOHN A. MENDEZ
17                                  United States District Court Judge
18

19

20

21

22

23

24

25

26

27

28


                                      2
